Exhibit 10.1


exhibit101number1revi_image1.jpg [exhibit101number1revi_image1.jpg]








2016 Retention Award


[Name, Title]




The Compensation Committee of Cooper-Standard’s Board of Directors has approved
a one-time retention award with performance conditions. Cooper-Standard has a
strong desire to keep you with the Company, focused on fully executing the
Company’s strategy. Your 2016 retention award includes:


Grant Date
Award Value
Vesting
Performance Metric
Payout Denomination
July 26, 2016
[XXXXXX] USD
100% on July 26, 2019
(subject to continued employment and performance achievement)
Above Median Relative
Total Shareholder Return (TSR)
Cooper-Standard Common Stock
(if performance is met))



Enclosed with this letter are terms of your retention award and a list of the
beginning Comparator Group to be used for the relative total shareholder return
comparison.


Congratulations, I am pleased to include you in this special award and look
forward to your continued participation in our future success.








Jeffrey S. Edwards
Chairman and Chief Executive Officer


Enclosures







--------------------------------------------------------------------------------










COOPER-STANDARD HOLDINGS
Special Relative TSR Award Term Sheet




•
Type of Award: Cash-denominated and stock-settled



•
Grant Frequency: One-time, special grant to selected executives



•
Vesting: 100% on the third anniversary of the grant date, subject to continued
service



•
Performance Period: Three years, beginning on the grant date



•
Size of Individual Awards: Target dollar value as recommended by the CEO



•
Performance Goal: Award is earned if Cooper-Standard’s relative total
shareholder return (“TSR”) during the Performance Period is above the median of
the Comparator Group as defined below



•
TSR Calculation Methodology: As follows:



—
TSR Beginning Stock Price Calculation – average closing stock price for the 20
trading days immediately prior to the beginning of the Performance Period (for
Cooper-Standard and the Comparator Group)



—
TSR Ending Stock Price Calculation – average closing stock price for the last 20
trading days of the Performance Period (for Cooper-Standard and the Comparator
Group)



—
Treatment of Dividends in TSR Calculation – TSR calculation will assume
reinvestment of dividends on the ex-dividend date (for Cooper-Standard and the
Comparator Group, where applicable)



•
Comparator Group: The Comparator Group is the subset of companies in
Cooper-Standard’s 6-digit Global Industry Classification Standard (GICS) code
(251010 – Automobile Components) that have revenues and market capitalizations
of at least $250M



—
Refer to the Exhibit for the 26 companies in the Comparator Group along with
corresponding size measure detail (size is not as relevant for relative TSR
comparisons as it is for benchmarking compensation levels)








--------------------------------------------------------------------------------









•
Changes in the Comparator Group During Performance Period: The Comparator Group
will be fixed based on index constituents at the beginning of the Performance
Period; the following adjustments will apply to ensure a balanced assessment of
relative performance:



—
Comparator Group companies that are acquired/merged during the Performance
Period will be removed when calculating Cooper-Standard’s relative TSR
percentile rank



—
Comparator Group companies that file for bankruptcy during the Performance
Period would be treated as the worst performers for purposes of determining
Cooper-Standard’s relative TSR percentile rank



•
Payout/Settlement Details: If relative TSR is above the median of the Comparator
Group, the recipient will receive a number of shares equal to the target dollar
value divided by the closing stock price on the vesting date; payout to be made
as soon as administratively feasible following the Performance Period



•
Tax Deductibility: The awards would be considered performance-based compensation
under IRC Section 162(m) and thus will be tax-deductible to the Company



•
Clawback: Earned awards would be subject to the Company’s clawback policy, if
applicable



•
Termination Provisions: Forfeiture for termination of service for any reason
(other than a change-in-control termination, as noted below)



•
Change-in-Control (“CIC”): Awards convert to time-vested cash upon a CIC and
vest on the original vesting date, without pro-ration



—
Conversion to time-vested cash occurs assuming target performance if the CIC
occurs in the first year of the performance period, otherwise based on relative
TSR performance through the CIC date



—
Time-vested cash accelerates in the event of an involuntary termination without
Cause within 24 months of the CIC date

—
If awards are not assumed/substituted by the acquiring, the award will vest
immediately, using the same determination of performance indicated in this
section above










--------------------------------------------------------------------------------




Exhibit


COOPER-STANDARD
Comparator Group - Size Measures
($mil)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Market
Company
 
Revenue (1)
 
Cap (2)
 
 
 
 
 
American Axle & Manufacturing Holdings Inc.
 
$
3,903


 
$
1,108


Autoliv, Inc.
 
9,713


 
9,479


BorgWarner Inc.
 
8,308


 
6,424


Cooper Tire & Rubber Co.
 
2,959


 
1,645


Dana Holding Corporation
 
5,838


 
1,562


Delphi Automotive PLC
 
15,419


 
17,088


Dorman Products, Inc.
 
823


 
1,980


Drew Industries Incorporated
 
1,464


 
2,079


Federal-Mogul Holdings Corporation
 
7,481


 
1,405


Fox Factory Holding Corp
 
379


 
635


Gentex Corp.
 
1,625


 
4,462


Gentherm Incorporated
 
865


 
1,248


Johnson Controls Inc.
 
36,225


 
28,697


Lear Corp.
 
18,353


 
7,507


Magna International Inc.
 
33,262


 
13,774


Metaldyne Performance Group Inc.
 
3,022


 
932


Modine Manufacturing Company
 
1,353


 
417


Motorcar Parts of America, Inc.
 
369


 
504


Spartan Motors Inc.
 
556


 
250


Standard Motor Products Inc.
 
983


 
903


Stoneridge Inc.
 
645


 
416


Superior Industries International, Inc.
 
740


 
680


Tenneco Inc.
 
8,322


 
2,670


The Goodyear Tire & Rubber Company
 
16,110


 
6,824


Tower International, Inc.
 
1,971


 
436


Visteon Corporation
 
3,231


 
2,238


 
 
 
 
26 Companies
 
 
 
75th Percentile
 
$
8,318


 
$
5,934


Median
 
2,991


 
1,603


25th Percentile
 
895


 
736


 
 
 
 
Cooper-Standard
 


$3,405


 


$1,359


-- Percent Rank
 
57
%
 
43
%
 
 
 
 
 
Notes:
 
 
 
 
Source: Standard & Poor's Capital IQ Database
 
 
 
 
(1)  Most recently reported four quarters
 
 
 
 
(2)  As of June 30, 2016
 
 
 
 
 
 
 
 
 






